DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 2/26/21.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claim 1.  Claims 1-5 are rejected for being obvious over the prior arts disclosed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0123820 A1 (Nishi), U.S. Patent No. 8,413,889 B1 (Devarasetty) and U.S. Publication No. 2013/0173031 A1 (Liang).
	Referring to claim 1, Nishi discloses an information processing device configured to display information on a machine in a plant where a plurality of users and the machines 


	Referring to claim 3, Nishi and Devarasetty disclose that the processor is configured to limit screen parts registerable on the custom screen based on the authority levels of the users (Devarasetty, column 16, lines 15-30, Figure 9, column 15, lines 33-37).  Devarasetty discloses that a module controls the screen elements displayed on the custom screen based on the identity of the authorized user and their level as a customer and the campaign that is chosen to be displayed to them during different visits.
	Referring to claim 4, Nishi and Devarasetty disclose that the processor is configured to limit screen parts displayable on the custom screen based on the authority levels of the users (Devarasetty, column 15, lines 37-42, column 16, lines 15-30, Figure 9).  Devarasetty discloses limiting the campaign and the elements displayed based on the customer user level.
	Referring to claim 5, Nishi and Devarasetty disclose that the processor is configured to hold the layout information on the plurality of machines so as to enable access from another information processing device (Nishi, page 4, paragraph 83, page 5, paragraph 86, Devarasetty, column 9, lines 63-67, column 8, lines 61-67).  The machine attribute value storage part holds layout information that enables access from the robot processing device.
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed 2/5/21, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Nishi, Devarasetty and Liang.
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 12, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143